MEMORANDUM**
Hrayr Daghbashyan, a native of Iran and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings to present new evidence. We have jurisdiction under 8 U.S.C. § 1252(b). We review the denial of a motion to reopen for abuse of discretion. See De Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in denying Daghbashyan’s motion to reopen because the newly available evidence presented was not material to his claim that the Armenian government persecuted him on account of his religious beliefs. See 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall not be granted unless it appears to the Board that evidence sought to be offered is material and was not available and could not have been discovered or presented at the former hearing.”). Because the evidence provided no indication that Daghbashyan’s religion was at issue, he failed to establish prima facie eligibility for relief. See Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (“a motion to reopen will not be granted unless the [petitioner] establishes a prima facie case of eligibility for the underlying relief sought”) (citations omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.